Citation Nr: 1506156	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-09 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 through March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for claimed disorders of the neck and shoulders, and in July 2010 by the RO in Waco, Texas, which denied a claimed disorder of the back.  The Veteran has perfected timely appeals as to those issues.  Original jurisdiction of this matter remains with the Waco RO.

Testimony was received from the Veteran during a December 2012 Board hearing.  A transcript of this testimony is associated with the record.

This matter was remanded previously by the Board in July 2013 for additional claims development, to include:  obtaining the records for any additional private treatment identified by the Veteran; arranging the Veteran to undergo VA examinations of his shoulders, low back, and neck; and readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).

In June 2014, the Board remanded this matter again in June 2014 for still further development, to include:  efforts to obtain the Veteran's Social Security records; obtaining the Veteran's treatment records from Duke University and for reported surgical treatment in Dallas, Texas; affording the Veteran new VA examinations of his back, neck, and shoulders; and readjudication of the issues on appeal by the agency of original jurisdiction.  As to the issues concerning the Veteran's entitlement to service connection for claimed neck and back disorders, the Board is satisfied that the directed development action has been performed and is prepared to consider those issues on a de novo basis.

This appeal also initially included the issue of the Veteran's entitlement to service connection for posttraumatic stress disorder.  That claim was granted in an October 2013 rating decision, and as such, does not remain before the Board on appeal.

The Veteran has made several changes in the status of his representation over the course of this appeal and was assisted at his December 2012 hearing by a representative from Texas Veterans Commission.  In a May 2013 VA Form 21-22 executed by the Veteran, however, he has appointed Disabled American Veterans to act as his representative.  The Board recognizes this change in representation.

The Veteran's claims file consists entirely of records maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  This electronic file is simply an electronic facsimile of the Veteran's previous paper record.  All documents stored in this electronic claims file are reviewed and considered as part of the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of the Veteran's entitlement to service connection for a bilateral shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was involved in an altercation while performing duties as a Unit Policeman while stationed in Korea; nonetheless, the evidence does not show that the Veteran sustained a neck injury in that incident, or in any other injury, illness, or event that occurred during his active duty service.

2.  The Veteran has current arthritis of the cervical spine that has been confirmed by radiological study; however, the arthritis is not related in any way to the Veteran's period of active duty service.

3.  The Veteran did sustain a muscle strain in his back while playing rugby during active duty service and does have current degenerative disc disease in his thoracolumbar spine; however, the Veteran's current thoracolumbar spine degeneration is not related in any way to his in-service muscle injury, or in any other way to his period of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  For such disabilities, a claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).



	A.  Neck

Regarding his neck, the Veteran alleges in his claims submissions and hearing testimony that he sustained a neck injury during service in Korea in approximately July of 1977, while performing duties as a Unit Policeman.  He states that he was involved in an altercation with three assailants when he was struck in the back of his helmet with a rock.  Separately, the Veteran has also alleged that he sustained a fractured collarbone during service in May 1977 after falling while running during Advanced Infantry Training at Fort Benning, Georgia.

In his claims submissions, the Veteran alleges that his current neck problems are related in some way to the aforementioned in-service incidents.  Despite that line of argument, the Veteran also reported during an October 2014 VA examination that his neck had actually been "no big deal" and was apparently free of symptoms over the extended period from 1977 through 2003.  Indeed, the Veteran reported during the examination that he simply woke up one day in 2003 with pain in his neck and both arms, as well as difficulty in moving his right arm.  In view of the Veteran's statements, he does not appear to be asserting that he has had chronic or continuous symptoms in his neck which date back to his period of active duty service.

Despite the Veteran's assertions, the service treatment records do not document either the alleged May 1977 collarbone injury at Fort Benning.  The Veteran's assertions concerning the reported altercation in Korea in July of 1977 are consistent with the nature of his documented service, and indeed, are supported by various buddy statements in the record.  As such, his assertions that he was involved in an altercation while serving as a Unit Policeman in Korea are certainly credible.  Nonetheless, there is simply no evidence in the record, other than the Veteran's assertions, that he sustained a neck injury in the altercation.  In that regard, the service treatment records are entirely silent for any treatment for any injuries that resulted from the July 1977 incident.  Similarly, although the buddy statements support the occurrence of an altercation involving the Veteran, none of those statements recall that the Veteran was injured in the altercation or that he required medical treatment after the altercation.

The post-service treatment records show that the Veteran has received ongoing VA medical treatment for his neck since 2008.  In that regard, VA treatment records from July 2008 reflect that the Veteran was reporting chronic neck pain at that time.  X-rays revealed a congenital fusion of the C2-3 discs, but was otherwise negative for any abnormalities.  A cervical spine MRI performed in January 2012 revealed the presence of a bulging disc at C5-6.  Subsequent VA treatment records through September 2013 reflect complaints of ongoing and worsening neck pain and difficulty with turning his neck.  Again, he reported during VA treatment in May 2013 that he sustained neck injuries during service; nonetheless, the VA treatment records express no opinion as to the cause or origin of the Veteran's cervical spine and neck problems.

During VA examination in September 2013, the Veteran continued to allege that his current neck problems were attributable to a fractured clavicle sustained during Advanced Infantry Training and/or to injuries sustained after being struck by a rock in an altercation in Korea.  Notably, although the Veteran attributes his current neck problems to those in-service injuries, he does not expressly allege having had chronic or continuous neck problems since service.

An examination of the cervical spine performed during the September 2013 VA examination revealed decreased and painful cervical spine motion, as well as pain and tenderness on palpation.  A neurological examination indicated a moderate radiculopathy in the upper extremities.  The examiner noted intervertebral disc syndrome that was productive of incapacitating episodes of at least six weeks.  X-rays of the cervical spine did not reveal any evidence of arthritis; however, an MRI of the cervical spine revealed a small left paracentral disc protrusion at C5-6.  On review of the claims file, the examiner noted a medical history that is essentially consisted with that described above.  In view of the noted history and the findings from the examination, the examiner opined that it is "not at least as likely as not" that the Veteran's cervical disc disease is related to his active duty service.

Subsequent VA treatment records show that the Veteran continued to be followed for ongoing neck pain and difficulty turning his neck.  X-rays performed in January 2014 revealed again the C2-3 congenital fusion noted previously in the July 2008 x-rays, as well as new findings of mildly narrowed disc space at C4-5.

In August 2014, the Veteran was given a through cervical spine evaluation for his ongoing neck complaints.  At that time, the Veteran reported the onset of neck pain in 1977 after being struck in his neck by a rock in the previously reported altercation during service in Korea.  A physical examination performed at that time revealed limited and painful cervical spine motion.  Despite the Veteran's assertions of the onset of pain during service in 1977, the treating VA physician opined that the Veteran's neck symptoms were likely the result of the congenital fusion located at C2-3.

The Veteran was afforded a second VA examination of his neck in October 2014.  At that time, he continued to report that he injured his neck after being struck in the back of his head with a rock during service in Korea in 1977.  As noted previously, he stated that his neck was actually "no big deal" and was apparently free of symptoms over the 26 year period from 1977 through 2003.  He reported that he woke up one day in 2003 with pain in his neck and arms with difficulty moving his right arm.

A physical examination of the neck revealed ongoing decreased and painful cervical spine motion.  Neurological testing revealed the absence of reflexes in his triceps and brachioradialis bilaterally; nonetheless, the examiner determined that there was no evidence of a radiculopathy.  X-rays of the cervical spine confirmed arthritis, as noted previously in the July 2008 x-rays.  The examiner diagnosed cervical spine degenerative disc disease, but based on the noted history and findings, opined that the Veteran's cervical spine degeneration less likely as not had its onset during service, or, is otherwise related to active duty service.  For rationale, the examiner stated simply that there is no basis in medical fact to support the Veteran's claim.

Upon review and consideration of the evidence, the Board concludes that the Veteran has cervical spine degenerative disc disease; however, the Veteran's cervical spine degeneration was neither sustained during his active duty service, or is related in any way to an injury, illness, or event that occurred during his active duty service.  In that regard, the service treatment records are entirely silent for any in-service neck or cervical spine complaints, treatment, or diagnoses; much less, treatment for any injuries sustained during Advanced Infantry Training at Fort Benning or in an altercation in Korea, as alleged by the Veteran.  The Veteran's assertions of an in-service injury are also not supported by the other evidence of record, to include various buddy statements, which attest to the nature of the Veteran's service as a Unit Policeman and as to his involvement in an altercation during service in Korea but, do not attest to the occurrence or treatment of any neck injuries during service.  Certainly, the Board may expect that any complaints of any neck problems or treatment or diagnoses of a neck disorder during service would be memorialized in the service treatment records.  Moreover, there is no indication in the record that the assembled service treatment records are incomplete.  Given the absence of any noted complaints, treatment, or diagnoses pertaining to the Veteran's neck during service, the Board finds no basis in the record for determining that the Veteran did sustain a neck injury at any time during his active duty service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In the absence of supporting evidence, the Board concludes that the Veteran's assertions that he sustained a neck injury during service are not credible, and as such, assigns no probative weight to such assertions.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (stating that determining of the probative value of lay evidence requires consideration of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that in weighing credibility, VA may consider such factors as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Even if the Veteran's assertions of an in-service neck injury were credible, his unsubstantiated assertion that his current neck condition is in some way related to his in-service injuries would not be competent.  Although the Veteran would certainly be competent to provide probative assertions as to the onset and duration of his neck symptoms, having no particular medical training or experience, he is not competent to offer probative opinions as to more complex medical matters such as rendering a diagnosis or an opinion as to the etiology or origin of his cervical spine degeneration.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Here, the complexity of the question of the etiology and origin of his cervical spine disorder is complicated further by such factors as his age and reportedly symptom free period through 2003.  Under these circumstances also, the Board is not inclined to assign probative weight to the Veteran's assertions.

The only other opinions in the record concerning the origin and cause of the Veteran's cervical spine degeneration is the negative opinion expressed by the VA examiners in their September 2013 and October 2014 opinions.  Notably, the examiner did not provide a rationale or explanation for the opinion rendered in the September 2013 report.  The Board notes, however, that the October 2014 opinion concurs with that opinion, and indeed, is based upon an accurate understanding of the Veteran's medical and treatment history that was gleaned from a review of the claims file and an interview of the Veteran.  To the extent that the VA examiner's review and understanding of the record are essentially consistent with that outlined here, the examiner's ultimate opinion that there is no basis in medical fact to support the Veteran's claim that his cervical spine degeneration is related in some way to his service appears to be wholly consistent with the other evidence in the record.  Under the circumstances, the Board is inclined to assign far greater probative weight to the VA examiner's October 2014 opinion than it does to the Veteran's assertions.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a neck disorder and that claim must be denied.  In reaching this determination, the Board acknowledges again that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	B.  Back

In relation to his back, the Veteran alleges in a December 2009 statement that he sustained a back injury in an accident that occurred in training exercises while attached to the 101st Airborne Division.  Specifically, he alleges that he jumped out of a helicopter and into a tree approximately 80 feet above ground, and in the incident, sustained a back injury.  During his December 2012 Board hearing, he testified also that he sustained an in-service back injury while playing rugby while stationed at Fort Campbell, Kentucky.  He alleged that he has experienced ongoing back problems since the rugby injury and has required ongoing treatment, to include repeated epidural steroid injections to control his pain symptoms.

A May 1978 service treatment record shows that the Veteran was treated at that time for back pain and muscle contractions.  An examination performed at that time confirmed the presence of severe contractions.  X-rays were interpreted as showing lordosis and spondylolisthesis.  Interestingly, the Veteran reported at that time that he had sustained a "broken disc" in his back prior to service in 1975.  He appeared to describe serious injuries, stating that he was required to undergo eight months of treatment.  Somewhat consistent with the Veteran's hearing testimony, a September 1978 service treatment record reflects treatment for radiating low back pain experienced by the Veteran after playing rugby.  An examination at that time revealed spasms of the inferior scapula muscle; however, it does not appear that a specific diagnosis was rendered.

Notably, the Veteran reiterated during his May 2010 and October 2014 VA examinations that he had a pre-service back injury in 1975 in which he was kicked in the spine by a horse and sustained fracture injuries.  The Veteran's assertions of a pre-service injury raise the question of whether he had a pre-service back injury.

Where, as in this case, no pre-existing disorder is noted upon entry into service, the veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111.  In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability and held that where the veteran is presumed to have been sound upon entry, the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires a showing by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  The Federal Circuit's holding in Wagner has been codified under 38 C.F.R. § 3.304.  Consequently, if a disability was not noted at the time of entry into service and VA fails to establish by clear and unmistakable evidence either that the disability existed prior to service or that it was not aggravated by service, the presumption of soundness will govern.

Here, where the Veteran's enlistment examination notes no objective findings of any abnormalities of the spine, or any subjectively reported pre-service history of back or spine problems, the Veteran must be presumed to have been sound at the time of his entry into service.  Although the Veteran alleges that he sustained pre-service fractures in his lumbar spine in 1975, there are no pre-service treatment records in the claims file which substantiate that assertion.  Similarly, although the Veteran alleges that he underwent a lengthy course of treatment for his pre-service back injury, he has not directed VA's attention  to any physicians, hospitals, or other medical providers where such treatment took place.  Further, the in-service lumbar spine x-rays taken in May 1978 notably did not reveal any evidence of fractures, which is inconsistent with the Veteran's assertion that he had sustained fractures of his spine prior to his enlistment.  Indeed, even post-service radiological studies of the Veteran's spine performed during VA treatment and during VA examinations performed in May 2010, September 2013, and October 2014 revealed no evidence of fractures in the Veteran's spine.  Under the circumstances, the Board concludes that the evidence does not clearly and unmistakably show that the Veteran had a pre-service spine injury.  As such, the presumption of the Veteran's soundness at the time of his enlistment into service is not rebutted and the Veteran must be presumed to have been sound at the time of his enlistment.

Since the Veteran is presumed to have been sound at the time of his enlistment, the question concerning the Veteran's claim for service connection is not whether there was an aggravation of a pre-service injury during service, but rather, whether the Veteran's current back condition is related in some way to an injury, illness, or event that occurred during his active duty service.  38 C.F.R. § 3.303.  In other words, the question in this case is whether the Veteran's current back disorder is related in some way to his May 1978 back complaints or to some other injury, illness, or event during his active duty service.

Subject to the above, the Board notes that the post-service treatment records show that the Veteran was first treated for back complaints in May 2005 at Huntington Beach Hospital.  At that time, he reported that he had chronic back pain that was apparently exacerbated after moving furniture the previous day.  Notably, there is no indication in the record as to when the Veteran's chronic back pain originally started.  An examination revealed midline tenderness but no neurologic defects.  The examining physician opined that the Veteran's disorder was purely musculoskeletal in nature and diagnosed a lumbar strain.

VA treatment records from July 2008 through August 2014 document periodic treatment for ongoing back complaints.  An MRI performed in January 2012 revealed a bulging disc located at L3-4 which was pressing on the nerve at L3.  In May and September of 2012, he was treated for ongoing back pain with epidural steroid injections.

Concurrent with the foregoing VA treatment, the Veteran underwent a VA examination of his spine in May 2010.  On review of the Veteran's service treatment records, the examiner noted a medical treatment history that is essentially consistent with that outlined above.  Regarding his symptoms, the Veteran reported that he had been having persistent low back pain over the past five years.  He reported that back pain symptoms were aggravated by lifting and that he had five flare-ups of acute back pain over the previous 12 months with each episode lasting for up to a full day.  Occupationally, he stated that he was a disabled computer programmer.  He denied having any interference with activities of daily living attributable to his back.

A physical examination of the spine was grossly normal.  There was no evidence of kyphosis, lordosis, or scoliosis.  The musculature of the back was symmetrical and there was no evidence of spasms.  Demonstrated posture was normal.  Demonstrated thoracolumbar motion was also normal and included flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  Repetitive motion testing also revealed no evidence of any loss of motion or function.  A neurological examination was normal.  Still, x-rays of the spine revealed narrowing at the interspaces of L1-2 and L2-3 with anterior osteophytes at L2-3.  Overall, the examiner interpreted the x-rays as showing spondylolisthesis, but no evidence of any radiculopathy.  The examiner opined that it is less likely as not that the Veteran's low back condition is related to his active duty service, but rather, was consistent with aging processes and heavy labor use.

Also concurrent with the foregoing treatment and examination, the Veteran was treated in June 2010 at North Hills Hospital, where he reported the onset of back pain approximately 30 years before.  An examination revealed the presence of tenderness and muscle spasms.  Thoracolumbar motion was reportedly mildly limited.  Again, a lumbar strain with chronic back pain was diagnosed.

In September 2013, the Veteran was afforded a second VA spine examination.  At that time, he alleged that he began experiencing back pain during service in Korea in 1978 after he wore a back pack loaded with ammunition for four or five hours.  He also reported, as alleged in his claims submissions and hearing testimony, that he sustained a back injury during service in 1978 while playing rugby.  Finally, he also alleged for the first time that his thoracic spine was somehow injured in the in-service altercation in Korea in which he was struck in the back of his helmeted head with a rock.  He stated that after he left the service, he experienced periodic episodes of back pain that occurred once a year, increasing to twice a year in 2003.  He reported that his back pain is now constant.

On examination, the Veteran demonstrated decreased thoracolumbar motion that was accompanied by pain and instability of station.  A neurological examination revealed evidence of moderate radiculopathy.  The examiner observed intervertebral disc syndrome that was manifested by incapacitating episodes that lasted for six weeks or more.  X-rays of the thoracolumbar spine revealed evidence of arthritis.  An MRI of the lumbar spine revealed a small left far lateral disc protrusion at L3-4 and contacting the exiting L3 nerve root, as well as dessication and small annular tears of L4-5 and L2-3, but without focal disc protrusions or spinal stenosis.

In reviewing the claims file, and consistent with the history reported above, the examiner noted that the Veteran's service treatment records indicate one episode of low back pain in 1978 with a reported history of recovery.  The examiner noted also that although x-rays taken in 1978 reportedly showed spondylolisthesis, such findings were not confirmed again during a subsequent 2012 MRI or on x-rays taken during the examination.  Based on the foregoing and the findings from the examination, the examiner diagnosed lumbar degenerative disc disease but opined that it was unrelated to his in-service injury or his active duty service.

During VA treatment in August 2014, the Veteran continued to allege that he has experienced back pain since 1978.  An examination revealed decreased thoracolumbar motion that was accompanied by pain; however, no specific diagnosis was rendered, nor was any opinion expressed concerning the onset or origin of the Veteran's condition.

The Veteran was afforded another VA spine examination in October 2014.  Again, the Veteran reported that he began having back problems during service and attributed those problems to incidents in which he jumped out of a helicopter and played rugby.  For the first time in the record, he stated expressly that his back hurt continuously since service.

On examination, the Veteran demonstrated decreased thoracolumbar motion.  X-rays revealed arthritis.  Neurological testing was grossly normal, and again, no evidence of radiculopathy was seen.  The examiner diagnosed acute lumbar strain and lumbar spine degenerative disc disease.  He opined that the Veteran's lumbar spine condition less likely than not had its onset during service, or, was otherwise related to service.  As rationale, the examiner observed that the Veteran appeared to have an acute lumbar strain during service, but that a strain does not cause or result in degenerative disc disease.  Moreover, the examiner observed, there is no current lordosis or spondylolisthesis present; despite notations of such findings in the 1978 service treatment record.

Overall, the evidence does not show that the Veteran's current back condition, diagnosed as acute lumbar strain and degenerative disc disease, was sustained during active duty service, or that it is related in any way to an injury, illness, or event that occurred during service, to include the muscle spasms treated during service in May 1978.  In that regard, the Board concludes that the evidence does not support the Veteran's assertions that he has experienced continuous and chronic back pain dating back to his period of service.  Moreover, the weight of the evidence shows that no etiological relationship exists between the Veteran's current lumbar strain and degeneration and his active duty service.

Certainly, the Veteran is competent to report the onset and duration of the symptoms in his back.  However, as noted above in the Board's analysis of the Veteran's neck claim, in addressing the probative weight that is to be afforded to lay evidence, the Board must consider elements of both competency and credibility.  See Layno, 6 Vet. App. at 469.  Here, the Veteran's assertion that he has experienced ongoing back symptoms dating back to his period of service is undermined by multiple inconsistencies in the record.  In that regard, the Veteran appears to provide multiple wavering reports as to when his back symptoms began.  In that regard, he alternately alleges that he had a back injury prior to service in 1975, that he injured his back while training as a member of the 101st Airborne Division, that his back problems originated from the in-service altercation in Korean in July of 1977; that he began experiencing back problems after carrying a pack loaded with ammunition in 1978; and, that he injured his back while playing rugby in May of 1978.  Despite these multiple and conflicting assertions, the record does not substantiate the Veteran's assertion of a pre-service injury and the only documented in-service back injury is the May 1978 rugby injury.  Contrary to the Veteran's assertions that he experienced chronic back pain through the remainder of his service and was administered epidural injections during service, the service treatment records do not document any in-service treatment for the Veteran's back, other than the aforementioned May 1978 treatment.  The Board may reasonably expect that any complaints of ongoing back symptoms or epidural injections or other treatment administered during service for the Veteran's back would be memorialized in the service treatment records.  Given that there is no indication that the assembled service treatment records are incomplete, the absence of such records would appear to be inconsistent with the Veteran's assertions of ongoing and chronic back problems through the remainder of his service.  In view of these inconsistencies, the Board finds that the Veteran's assertions of continuity of his back symptoms are less than credible.  For that reason, the Board is disinclined to assign any probative weight to those assertions.

The only other opinions in the record that are pertinent to the etiology and origin of the Veteran's back strain and degeneration are the negative opinions expressed in the May 2010, September 2013, and October 2014 VA examinations.  These opinions are based upon an understanding of the Veteran's medical history that was gained from a review of the claims file and interviews of the Veteran, and, are consistent with the facts shown in the record.  Notably, the October 2014 examination was scheduled with the dual purpose of re-examining the etiology of the Veteran's back disorder and considering for the first time whether the Veteran aggravated a pre-service back injury.  Nonetheless, where there is no clear and unmistakable evidence to rebut the presumption that the Veteran's back was sound at the time of his enlistment into service, the question of whether there was an in-service aggravation of a pre-service injury is immaterial.  Hence, an opinion as to that question is not necessary and the October 2014 opinion is adequate for the purpose of this appeal.  Accordingly, the Board assigns far greater probative weight to the negative opinions expressed in the VA examinations than it does to the Veteran's assertions that he has had chronic back problems since service.

Under the foregoing analysis, the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder and that claim must also be denied.  In reaching this determination, the Board acknowledges again that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning the issues of the Veteran's entitlement to service connection for claimed disabilities of the neck and back, pre-rating letters provided to the Veteran in January 2007 and December 2009 respectively provided the Veteran with notice of the information and evidence needed to substantiate his claims.  Consistent with Dingess, those letters included notice of the process by which VA assigns disability ratings and effective dates.  After those letters were issued, the Veteran's claims for service connection for claimed disabilities of the neck and back were adjudicated in rating decisions issued in May 2007 and July 2010 respectively.  Also, the elements of the claims and the evidence needed to support the claims were discussed during the December 2012 hearing.  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, lay statements, VA treatment records, identified and relevant private treatment records, and Social Security records have been obtained and associated with the record.  Also, the Veteran was afforded VA examinations of his neck in September 2013 and October 2014, and of his back in May 2010, September 2013, and October 2014.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed neck and back disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



ORDER

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.


REMAND

In relation to his claim for service connection for claimed bilateral shoulder disabilities, the Veteran alleges that he has current disorders in both shoulders that are related etiologically to a fractured clavicle sustained after he fell while running during Advanced Infantry Training while stationed at Fort Benning, Georgia in May of 1977.  His assertion is supported somewhat by a December 2009 statement from his sister, who recalled that she observed the Veteran grabbing at his arms in pain after his return from service.

Post-service VA treatment records from July 2008 show that x-rays revealed mild osteoarthritis in both of the Veteran's shoulders.  VA examinations of the Veteran's shoulders were performed in September 2013 and October 2014.  These examinations, however, are insufficient for the purpose of determining the nature and etiology of the Veteran's shoulder disorders.  In that regard, and as pointed out in the Board's previous June 2013 remand, the September 2013 VA examiner erroneously relied on the mistaken belief that x-rays performed of the Veteran's shoulder during service did not reveal any fractures.  In reality, the Board's review of the record indicated that no such x-rays were taken during service, although post-service x-rays taken in July 2008 did show mild osteoarthritis.  Accordingly, the VA examiner's opinion was insufficient and a clarifying opinion was sought in the Board's June 2014 remand.

Pursuant to the June 2014 remand, the Veteran was afforded a new VA examination of his shoulders in October 2014.  A physical examination of the shoulders revealed the presence of decreased motion in both shoulders.  Contrary to the July 2008 x-rays, x-rays performed during the VA examination apparently did not reveal any arthritis.  Still, despite the objective findings of decreased bilateral shoulder motion, the examiner did not provide a specific diagnosis pertinent to the shoulders.  Despite the non-diagnosis, the examiner still opined that the Veteran's shoulder disorder less likely than not had its onset during service or was otherwise related to active duty service.  For rationale, the examiner stated simply that there is no basis in the medical fact to support the Veteran's claim.  In the absence of an actual diagnosis, the examiner's etiology opinion is nonsensical.  Moreover, to the extent that an etiology opinion was provided at all, such opinion is not supported by adequate rationale.  In that regard, the examiner does not point to findings, facts, evidence, or medical literature which supports his conclusion that there is no basis in medical fact to support the Veteran's claim.  For these reasons, the VA examiner's October 2014 opinion is deficient.  Accordingly, the Veteran should be arranged to undergo a new VA examination of his shoulders.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his shoulders since August 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for a bilateral shoulder disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his claimed bilateral shoulder disorder.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his shoulders since August 2014.
 
2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of his claimed bilateral shoulder disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

A full examination, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner, should be conducted.  The examiner should provide a diagnosis corresponding to the Veteran's claimed bilateral shoulder disorder.  For each diagnosed disorder, the examiner should also consider and address the following questions:

	(a) was the current diagnosed disorder at least as 	likely as not (a 50 percent probability or greater) 	sustained by the Veteran during his active duty 	service?

	(b) is it at least as likely as not that the current 	diagnosed disorder was caused by or resulted from an 	injury, event, or illness sustained by the Veteran 	during his active duty service?

4.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a bilateral shoulder disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


